 Case 2:20-cv-06251-CCC-MF Document 5 Filed 08/13/20 Page 1 of 3 PageID: 13




CRAIG CARPENITO
United States Attorney
FRANCES C. BAJADA
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 LUZ DELMORA,                             HON. CLAIRE C. CECCHI

          Plaintiff,                      Civil No. 20-6251(CCC)(MF)

          v.                              CONSENT ORDER DISMISSING THE
                                          COMPLAINT, WITHOUT PREJUDICE,
 UNITED STATES OF AMERICA,                FOR FAILURE TO EXHAUST
 ET AL.,                                  ADMINISTRATIVE REMEDIES

          Defendants.

      Plaintiff Luz Delmora, by and through her attorney of record, and Defendants

United States of America, et al.,1 by and through their attorneys of record, hereby

stipulate to the dismissal of the Complaint, without prejudice, based upon the

following:

      On May 22, 2020, Plaintiff filed this action asserting claims arising under the

Federal Tort Claims Act, 28 U.S.C. § 1346, seeking damages for injuries allegedly

sustained in a motor vehicle accident that occurred on January 7, 2020. See ECF 2.

In the Complaint, Plaintiff did not allege that she filed an administrative tort claim

with the United States Postal Service, the relevant agency in this action. Id.

However, the United States Postal Service has advised that it received an

administrative tort claim regarding this matter from the Plaintiff on May 18, 2020.



      1 The only proper government party in actions arising under the Federal
Tort Claims Act is the United States of America. See 28 U.S.C. § 2679.
 Case 2:20-cv-06251-CCC-MF Document 5 Filed 08/13/20 Page 2 of 3 PageID: 14




See Ex. A (Letter from Kimberly A. Herbst, Tort Claims Examiner/Adjudicator,

dated May 20, 2020).

      In accordance with the Federal Tort Claims Act, the Plaintiff must exhaust

administrative remedies prior to filing an action in District Court, which includes

receiving a denial of her administrative claim from the United States Postal Service

or waiting six months without action for the constructive denial of her

administrative claim. 2

      Absent proper exhaustion, the Court lacks subject matter jurisdiction over

the claims presented in the Complaint.

      Accordingly, the Complaint is dismissed, without prejudice, in accordance

with the provisions of the Federal Tort Claims Act, 28 U.S.C. § 2679, with the

consent of all parties, and for good cause shown.

      SO ORDERED.



 August 13, 2020
                                              HON. CLAIRE C. CECCHI
                                              United States District Judge




I consent to the form and entry of the foregoing Order.



      2 Further, should the United States Postal Service deny the Plaintiffs’
administrative tort claim while this suit is pending or the Plaintiff waits six months
without action and it becomes a constructive denial of her administrative claim, the
Plaintiff cannot cure the jurisdictional deficiency by filing an amended complaint.
See Hoffenberg v. Provost, 154 Fed. Appx. 307, 310 (3d Cir. 2005) (citing McNeil, 508
U.S. at 111–12).
Case 2:20-cv-06251-CCC-MF Document 5 Filed 08/13/20 Page 3 of 3 PageID: 15




DAVID WASSERMAN, ESQ.                CRAIG CARPENITO
ANDREW PARK, PC                      United States Attorney
450 Seventh Avenue, Suite 1805       970 Broad Street, Suite 700
New York, New York 10123             Newark, New Jersey 07102
Attorneys for Plaintiff              Attorneys for Defendants

s/David Wasserman                    s/Frances C. Bajada
David Wasserman, Esq.                Frances C. Bajada
                                     Assistant United States Attorney
Dated: August 12, 2020
                                     Dated: August 12, 2020
